Citation Nr: 1222343	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  08-15 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.  

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1986 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

Additional pertinent evidence was submitted in March 2012.  The Board may consider this newly received evidence in the first instance because it was accompanied by a waiver of review by the RO, the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011).

Although the Veteran initially requested a Board hearing, he withdrew that request in March 2012.  Accordingly, the Board considers the appellant's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Left Knee Disability

The Veteran contends that his left knee disability is due to service, or secondarily due to his service-connected right knee disability.  Service connection may be awarded for any disability which is due to or the result of, or is otherwise aggravated by, a service-connected disability.  38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet. App. 439 (1995). 

In May 2011 the Veteran was afforded a VA examination for his left knee; however, the claims folder does not appear to have been reviewed.  The Veteran reported that he had experienced left knee pain for approximately 20 years, and had been told that he had arthritis.  The diagnosis was of left knee strain with tiny osteophyte of unknown significance.  In August 2011, following review of the claims folder, an opinion was obtained regarding whether the Veteran's left knee was secondarily related to his service-connected right knee disability; however, the question of whether the Veteran's left knee disability was incurred in service was not addressed.  Specifically, the opinion indicated that in the absence of any significant knee deformity or gait abnormality, it was less likely than not that the Veteran's left knee disability was associated with the service-connected right knee disability.  Further, the examiner explained that because there were no records available that documented the baseline manifestations of the Veteran's left knee disability, and private treatment records were absent, there was insufficient information to state whether the disability had been aggravated by the right knee disability without resorting to mere speculation.  

The AOJ granted service connection for right knee degenerative joint disease under diagnostic code 5003.  The AOJ did not address whether the left knee findings were part of the already service-connected (5003) disease process.

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that both direct and secondary theories of entitlement to service connection have been raised by the Veteran, and as such the examiner's opinion is not adequate, and remand for another opinion is necessary.  

Hypertension

In April 2010 the Veteran was afforded a VA examination partly for his hypertension.  At that examination, the claims folder does not appear to have been reviewed.  An opinion based on claims folder review was then provided in May 2010.  The reviewer discussed select evidence from the claims folder, and indicated that although the Veteran alleged having hypertension that began in service in 1986, the medical evidence failed to support this allegation.  The reviewer indicated that the Veteran did not have elevated blood pressure readings, such that the medical evidence did not show the Veteran's current hypertension was associated with high blood pressure.  

The Board observes, however, that this conclusion is based on an inaccurate statement of the Veteran's service treatment records.  The Veteran's blood pressure readings were taken not only at routine appointments, but also as part of blood pressure checks in 1988 and 1991.  Although the blood pressure readings varied greatly, systolic pressure readings ranged as high as 160, and diastolic pressure readings ranged as high as 98.  A February 1988 note indicated that the Veteran was slightly hypertensive.    

In sum, the May 2010 opinion did not discuss or explain the high blood pressure readings evident in the service treatment records, or the February 1988 medical note that the Veteran was slightly hypertensive.  As such, the rationale is incomplete and inadequate, such that remand is required for another VA examination and opinion to address whether the Veteran's hypertension is at least as likely as not caused by or related to his service.  

In addition, there are currently private treatment records from PacMed Clinics from 2000 to 2002 of record.  The Veteran, however, indicated that PacMed had treated his hypertension since 1998, and as such these records should be associated with the claims folder, if available.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, request outstanding private treatment records pertaining to his hypertension from PacMed Clinics, dated from 1998 to 2000, and any since 2002.  If unavailable, a formal finding to that effect should be associated with the claims folder.  In addition, the Veteran and his representative should be so notified, and provided an opportunity to provide the records.  

2.  Following receipt of any available outstanding records, schedule the Veteran for a VA examination to obtain an opinion regarding the etiology of his hypertension.  The claims file must be made available to the examiner for review in connection with the examination.  

The examiner should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently shown hypertension is related to the Veteran's service.  The examiner must explain all findings and opinions, including the reasons why any opinion would resort to mere speculation, if applicable.  The examiner must discuss the high blood pressure readings in service, and the notation that the Veteran was slightly hypertensive.  

3.  Forward the Veteran's claims file to the examiner who provided the August 2011 opinion for an addendum, if available.  If that individual is no longer available, any medical professional can provide the following opinion. 

The examiner should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently shown left knee disability is related to the Veteran's service.  The examiner must explain all findings and opinions, including the reasons why any opinion would resort to mere speculation, if applicable.  The examiner should specifically address whether the osteophyte of the left knee is part of the same disease process of the right knee degenerative joint disease (rated under diagnostic code 5003).

4.  After conducting any additional development deemed necessary, readjudicate the claim, considering all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The AOJ must address whether the finding in the left knee is part of the service connected degenerative joint disease rated under diagnostic code 5003).  See 38 C.F.R. § 3.303.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


